         Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    JOHN SAIN, et al.,                                  )
                                                        )
                                            Plaintiffs, )
                                                        )
    v.                                                  )    Case No. 4:18-cv-04412
                                                        )
    BRYAN COLLIER, et al,                               )
                                                        )
                                           Defendants, )
                                                        )


                      DEFENDANTS’ REPLY IN SUPPORT OF THEIR
               MOTION TO DISMISS PLAINTIFFS’ REMAINING CLAIM AS MOOT


          In their Motion to Dismiss Plaintiffs’ Remaining Claims as Moot, Defendants

Bryan Collier and James McKee explain how there is no more live controversy

between the parties and why the claims should be dismissed for lack of jurisdiction.

In response, Plaintiffs fail to explain why a live controversy still exists now that they

have received the relief they sought by being moved to the Pack Unit.1

          It is Plaintiffs’ burden to establish that the Court has subject-matter

jurisdiction over the claims they raise. See Ramming v. United States, 281 F.3d 158,

161 (5th Cir. 2001) (citing Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th

Cir. 1980)). “The requisite personal interest that must exist at the commencement of

litigation (standing) must continue throughout its existence (mootness).” Ctr. for

Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th Cir. 2006). A plaintiff must


1
 Plaintiffs’ response still has not been filed in the Court’s record. However,
Defendants received a copy of Plaintiffs’ response, which was dated January 6, 2020.
Defendants file this reply to ensure compliance with the local rules.
    Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 2 of 7



continuously demonstrate his standing through the entirety of his lawsuit. If a case

has been rendered moot, a court lacks jurisdiction and must dismiss the case. In re

Scruggs, 392 F.3d 124, 128 (5th Cir. 2004).

      It is undisputed that Plaintiffs and Mr. Capuchino are no longer housed at the

Luther Unit. See ECF Nos. 139, 141-1 & 141-2. That fact alone deprives the Court of

jurisdiction to order injunctive relief regarding conditions at a prison unit in which

the Plaintiffs and Mr. Capuchino are no longer housed. See Oliver v. Scott, 276 F.3d

736, 741 (5th Cir. 2002); see also Herman v. Holiday, 238 F. 3d 660, 665 (5th Cir. 2001)

(noting that plaintiff’s transfer to a different prison facility rendered his claims of

declaratory and injunctive relief moot); Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir.

1988) (holding that prisoners who were no longer assigned to offending unit could not

seek injunctive relief against conditions of confinement there: “None of them is now

in the Retrieve Unit; thus, they may not seek injunctive relief.”).

      Plaintiffs now argue that they need to engage in extensive discovery in the

hope that they can present evidence that their case is capable of repetition yet

evading review or so that they can have an evidentiary hearing regarding class

certification. However, among other issues already decided by the Court, Plaintiffs’

motion for class certification was denied on August 30, 2019. See ECF No. 120. And

Plaintiffs cannot show that there is any probability or expectation that they will be

moved back to the Luther Unit.

      While it is true that voluntary cessation of a challenged conduct does not

always deprive a “court of power to determine the legality of the practice,” jurisdiction

continues only if there are facts before the court indicating that it is demonstrable


                                           2
    Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 3 of 7



probable or reasonably expected that the conduct will recur. Friends of the Earth, Inc.

v. Laidlaw Environmental Services, Inc., 528 U.S. 167, 189 (2000); see also Oliver,

276 F.3d at 741 (a transferred prisoner “must show either a ‘demonstrated

probability’ or a ‘reasonable expectation’ that he would be transferred back” to qualify

for an exception to mootness).

      Plaintiffs have not presented any evidence in their response to suggest a

demonstrable probability or reasonable expectation of Plaintiffs returning to the

Luther Unit. In their response, Plaintiffs concede that they would need to engage in

additional discovery in order to present such evidence or would need to add additional

plaintiffs to bring additional claims. None of these arguments address whether

Plaintiffs presently lack in order to maintain this suit.

      Further, as Defendants have argued, courts “are justified in treating a

voluntary governmental cessation of possibly wrongful conduct with some solicitude,

mooting cases that might have been allowed to proceed had the defendant not been a

public entity.” Sossamon, 560 F.3d at 325; see also Carter v. Collier, 774 F. App’x 903,

904 (5th Cir. Aug. 14, 2019) (affirming dismissal where prisoner failed to demonstrate

his claim was capable of repetition yet evading review).

      Here, Defendants have not simply moved Plaintiffs to evade review as

Plaintiffs allege. They have voluntarily given Plaintiffs their requested relief by

moving them to the Pack Unit to ensure they are housed in conditions the same as

the Pack Unit.

      Plaintiffs modeled their requested relief in this case after the measures

implemented at the Pack Unit. Moving the Plaintiffs to the Pack Unit precisely


                                           3
    Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 4 of 7



satisfies their adverse position in this litigation. Not only were Plaintiffs and Mr.

Capuchino moved out of the Luther Unit, they also received the accommodations they

requested. As such, there are no claims left to be redressed in this lawsuit, and

Plaintiffs and Mr. Capuchino can no longer make claims regarding the conditions at

the Luther Unit. Accordingly, this case is now moot.

      Because, only prospective injunctive relief is sought in this case and Plaintiffs

have been afforded the precise relief requested and can no longer make claims about

the Luther Unit, their claim is moot. Defendants respectfully pray that the Court

dismiss this case and enter a final judgment dismissing all claims against all parties.




                                          4
Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 5 of 7



                                      Respectfully Submitted.

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      RYAN L. BANGERT
                                      Deputy Attorney General for Legal
                                      Counsel

                                      DARREN L. MCCARTY
                                      Deputy Attorney General for Civil
                                      Litigation

                                      /s/ Todd Lawrence Disher
                                      TODD LAWRENCE DISHER
                                      Attorney-in-Charge
                                      Trial Counsel for Civil Litigation
                                      Tx. State Bar No. 24081854
                                      Southern District of Texas No. 2985472
                                      Tel.: (512) 463-2100; Fax: (512) 936-0545
                                      todd.disher@oag.texas.gov
                                      P.O. Box 12548
                                      Austin, Texas 78711-2548

                                      LEAH J. O’LEARY
                                      Deputy Chief, Law Enforcement Defense
                                      Division
                                      Texas Bar No. 24079074
                                      Southern District of Texas No. 1563191

                                      JEANINE M. COGGESHALL
                                      Assistant Attorney General
                                      Law Enforcement Defense Division
                                      Texas State Bar No. 24083162
                                      Southern District of Texas No. 2563655


                                      COUNSEL FOR DEFENDANTS




                                  5
    Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 6 of 7



                        NOTICE OF ELECTRONIC FILING

       I certify that I electronically submitted for filing a true and correct copy of this
document in accordance with the Electronic Case Files system of the Southern
District of Texas, on January 13, 2020.


                                          /s/ Todd Lawrence Disher
                                          TODD LAWRENCE DISHER
                                          Attorney-in-Charge




                                            6
    Case 4:18-cv-04412 Document 152 Filed on 01/13/20 in TXSD Page 7 of 7



                          CERTIFICATE OF SERVICE

      I certify that I mailed a true and correct copy of this document via United
States Postal Service, certified mail, return receipt requested, on January 13, 2020,
addressed to the individuals below. One copy of the exhibits were mailed to Plaintiff
Sain. Additional copies are available upon request.


 John Sain, TDCJ # 1373168                   David Wilson, TDCJ No 01648044
 Wallace Pack Unit                           Wallace Pack Unit
 2400 Wallace Pack Road                      2400 Wallace Pack Road
 Navasota, Texas 77868                       Navasota, Texas 77868

 David Cummings, TDCJ No 02153663            Salvador Capuchino, TDCJ No. 01675667
 Wallace Pack Unit                           Wallace Pack Unit
 2400 Wallace Pack Road                      2400 Wallace Pack Road
 Navasota, Texas 77868                       Navasota, Texas 77868

 Phillip Gullett, TDCJ No 01672020
 Wallace Pack Unit
 2400 Wallace Pack Road
 Navasota, Texas 77868



                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER
                                       Attorney-in-Charge




                                         7
